UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the RegistrantS Filed by a Party other than the Registrant£ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) S Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to (S)240.14a-12 Hersha Hospitality Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total Fee Paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Hersha Hospitality Trust NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 21, 2009 To the Shareholders of HERSHA HOSPITALITY TRUST: The annual meeting of shareholders (the “Annual Meeting”) of Hersha Hospitality Trust (the “Company”) will be held at the Penn Mutual Towers, 510 Walnut Street, 9th floor, Philadelphia, Pennsylvania 19106 on May 21, 2009, at 9:00 a.m. Eastern Time, for the following purposes: To elect Class II trustees to serve until the annual meeting of shareholders in 2011 and until their successors are duly elected and qualify. To consider and vote on a proposal to ratify the appointment of KPMG LLP as the Company’s independent registered public accounting firm to serve for 2009. To transact such other business as may properly come before the Annual Meeting and any adjournment or postponement thereof. Only shareholders of record as of the close of business on March 31, 2009 are entitled to notice of, and to vote at, the Annual Meeting. There is attached to this Notice of Annual Meeting of Shareholders a Proxy Statement that contains further information regarding the Annual Meeting and the nominees for election to the Board of Trustees.The Proxy Statement and other materials for the Annual Meeting, including the Company’s 2008 Annual Report, are available on the Company’s website, www.hersha.com. Whether or not you plan to attend the Annual Meeting, it is important that your shares are represented and voted at the Annual Meeting.You may authorize your proxy through the Internet or by telephone as described on the proxy card attached to the Proxy Statement.Alternatively, you may authorize your proxy by signing and returning the proxy card attached to the Proxy Statement in the enclosed envelope.You may revoke your proxy and vote in person at the Annual Meeting by (1) executing and submitting a later dated proxy card that is received prior to May 21, 2009, (2) subsequently authorizing a proxy through the Internet or by telephone, (3) sending a written revocation or your proxy to the Company’s Corporate Secretary or (4) attending the Annual Meeting and voting in person. BY ORDER OF THE BOARD OF TRUSTEES /s/ David L. Desfor David L. Desfor Corporate Secretary 44 Hersha Drive
